DETAILED ACTION
This office action is in response to the communication received on 03/22/2021 concerning application no. 13/634,284 filed on 01/22/2013.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 11, filed 03/22/2021, with respect to the drawing objections and the 35 USC 112(a) rejection have been fully considered and are persuasive.  The drawing objections and the 35 USC 112(a) rejection have been withdrawn. 
Applicant’s arguments, see pages 11 and 12, filed 03/22/2021, with respect to the 35 USC 112(b) rejection of claims 1 and 16 and dependents have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1 and 16 and dependents have been 
Applicant's arguments filed 03/22/2021 regarding the 35 USC 112(b) rejection of claims 17 – 20 have been fully considered but they are not persuasive. Applicant alleges that the claims are merely broad rather than indefinite. While it is true that claims that are merely broad are not prima facie indefinite, per MPEP 2173.02(I), this is provided the scope of the subject matter is clearly defined:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear.

 	The position of the Office is that the scope of the claimed subject matter is not clearly defined.  A review of the specification reveals three instances of thresholding, two directed to thresholding percentages, and the third directed to a z-value less than -1.96 (see [0077 and 0081] of the pre-grant publication of the instant application).  In addition, there is disclosure that the “thresholding of z-values for increased and decreased connectivity sets may be empirically determined” [0077].  This disclosure appears to be attempting to claim all known and unknown threshold levels for z-values or percentages.  The specification does not cover all possible thresholds for z-values or percentages and it is therefore seen that applicant did not have possession of the full scope of the claimed invention. 
Applicant’s arguments, see pages 13 – 19, filed 03/22/2021, with respect to the 35 USC 103(a) rejections have been fully considered and are persuasive.  The 35 USC 103(a) rejections have been withdrawn. 

Information Disclosure Statement
A non-patent literature search revealed that many inventors of the instant application were named as authors on an academic paper covering substantially similar subject matter to that claimed in the instant application under the title “Classification of Alzheimer Disease, Mild Cognitive Impairment and Normal Cognitive Status with Large Scale Network Analysis based on Resting-State Functional MR Imaging” in the journal Radiology.  Documents cited in the drafting of that paper may be material to patentability in the instant application.  Applicant is encouraged to submit an IDS detailing any relevant documents, if appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 9, 11, 12 and 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
The claims are drawn to systems and methods of diagnosing that rely on classification of brain tissue by use of a classifier, based on presence or lack of a brain disorder. To achieve this classification, varying degrees of functional connectivity are correlated to a threshold, in a positive or negative fashion.   A review of the specification reveals three instances of thresholding, two directed to thresholding percentages, and the third directed to a z-value less than -1.96 (see [0077 and 0081] of the pre-grant publication of the instant application).  In addition, there is disclosure that the “thresholding of z-values for increased and decreased connectivity sets may be empirically determined” [0077].  This disclosure appears to be attempting to claim all known and unknown threshold levels for z-values or percentages.
While it may be true that specific z-value thresholds may be determined, applicant has not demonstrated that they had possession of z-values other than the specific values disclosed in [0077 & 0081].  The specification does not cover all possible thresholds for z-values or percentages and it is therefore seen that applicant did not have possession of the full scope of the claimed invention.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gang et al. "Classification of Alzheimer Disease Mild Cognitive Impairment and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793